DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art known to the Examiner is listed on the attached PTO 892 and 1449 forms.  US 2009/0057620 discloses conductive polymers that have hydrophilic ends that can complex various species of nanoparticles including metal oxides.  However, none of the prior art discloses the additional step of deriving the metal oxides from the reaction processes listed in Claim 1 nor is there a suggestion in the art as to why this would be advantageous in view of the prior art teachings.  Specifically, the prior art reference discusses complexing nanoparticles which are already in a form to be complexed and does not suggest the use of nanoparticles that are in a precursor form.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAISON P THOMAS whose telephone number is (571)272-8917. The examiner can normally be reached Monday to Friday, 9:00 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on (571) 272-1498. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing 
/J.P.T/Examiner, Art Unit 1762                                                                                                                                                                                                        




/jt/ 3/10/2022

/MARK KOPEC/Primary Examiner, Art Unit 1762